                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                          FEB 21 2020
                            HELENA DIVISION .                              9erk, u
                                                                                o,1o ·o.ntana
                                                                          ~strict
                                                                           issou/a
                                                                                      Courts
                                                                                     rv,sion

 UNITED STATES OF AMERICA,                           CR 19-06--H-DWM

              Plaintiff,

       vs.                                                 ORDER

 ARIELLE ROSE COWSER,

              Defendant.


      Defendant Arielle Rose Cowser was charged by superseding indictment with

conspiracy to commit robbery affecting commerce (Count I), robbery affecting

commerce or aiding and abetting that offense (Count II), and possession of a

firearm in furtherance of a crime of violence or aiding and abetting that offense

(Count III). (Docs. 133, 134.) The case was tried to a jury in Helena, Montana

beginning on February 18, 2019. At the close of the evidence, Cowser moved

under Rule 29 of the Federal Rules of Criminal Procedure for judgment of

acquittal. The motion was denied as to Counts I and II, but decision was reserved

on Count III. See Fed. R. Crim. P. 29(b). On February 20, 2019, the jury returned

a verdict finding Cowser guilty on Counts I and II and not guilty on Count III.

                                          1
     Accordingly, IT IS ORDERED that Cowser's Rule 29 motion for judgment

of acquittal on Count III is DENIED as MOOT.
                  ·l'J 11f-
     DATED this ~       day of February, 2020.




                                                 olloy, District Judge
                                                 District Court




                                      2
